Mr. Justice Trunkey
delivered the opinion of the court,
When it was judicially declared that a judgment, given by a husband to his wife to secure her separate estate, is not void in law or equity, because of the legal unity of the parties, a principle was settled which entitles the plaintiffs to recover. In Williams’s Appeal, 11 Wright 307, the only question for adjudication, was the validity of a judgment upon a bond confessed by virtue of a warrant of attorney, in favor of Hannah Moore against her husband ; and in Shade v. Shade, 5 Clark P. L. J. Rep. 493, a like question was alone presented. The latter was first decided, and Pearson, P. J., in an able and lucid opinion, held that a husband could lawfully confess judgment in favor of his wife; adding a dictum, that with the husband’s consent execution could be lawfully *240awarded. So, in Williams’s case, there was no occasion to say that execution could not issue upon such a judgment; it was a mere dictum, not a point determined by the court. The opinion of Aunew, J., logically leads to the sequence that an execution, issued upon a judgment in favor of a wife against her husband, is not void.
At common law husband and wife are one person, and a man could no more confess judgment to his wife than to himself. For same reason his deeds, contracts and gifts to his wife, without a trustee, were void; but these have long been supported in equity. At law the existence of a woman during her marriage was suspended, in most respects, as regarded rights of things. The equity doctrine which sustains conveyances and gifts to her by her husband, without the intervention of a trustee, recognises her personal existence and is not an invasion of the true principle of unity consequent upon marriage. Two persons are united, but it is not now true that the identity of one is lost. In Pennsylvania a wife’s equitable rights have been maintained in actions at law; for rules in equity and of law are enforced in same form of procedure. Practically, principles of equity are a part of our laws. It having been established that a man’s conveyances and gifts to his wife are good between themselves, and against all the world, when not fraudulent, it directly followed that a judgment to her, confessed or suffered by him, is of like force; and it would seem inevitable .that execution could be lawfully issued upon that judgment.
Public policy forbids adversary proceedings at law, without a trustee for a wife, against her husband. When he confesses judgment to her, or wittingly suffers it to be entered by default, no one can avoid it,.unless for fraud. In legal contemplation the judgment is the act of the court. A judicial writ is the command of the court. It may be set aside for irregularity, but if it be not, and is not void, all proceedings will be held valid as if it were regular. For many causes an execution for seizure and sale of property in satisfaction of a judgment may be voidable, but if not voided before the sale and satisfaction, it will protect the officer who obeyed it, and support the title of the purchaser. Execution of a judgment, voluntarily suffered by the husband, is no more adversary than was the entry of judgment. In one sense, both are adversary; where either is with his consent it is not adverse in the sense which the law forbids, for it does not disturb domestic relations.
We have taken no account of the foreboded ills to follow a decision that a wife’s execution on a judgment against her husband is not a nullity. The Commonwealth is none the worse for the advanced legislation for security of married women in the ownership and enjoyment of their property, and will not be hurt if they are allowed process for collecting money honestly their due. An *241insolvent debtor may exhaust his means in payment of a favored creditor, or he may confess judgment to that creditor and all his property be seized in satisfaction thereof. This has long been the law, and now that the statute secures the wife her separate estate, when the husband owes her, he may rightly give her the preference. If fraud be alleged, the requisite proof to establish it is no stronger when the preference is given to a wife than if to a stranger, and far greater strictness in proof is imposed upon a wife to make out her claim than upon others.
Judgment reversed, and judgment is now entered for the plaintiffs for $102.55, with interest from September 7th 1877.